          Case 1:20-cv-08206-JPC Document 21 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 The Bank of New York Mellon,

                    Plaintiff,

        -against-                                    Case No. 20-cv-8206

 Samarco Mineração S.A.,

                    Defendant.


   NOTICE OF MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF CIVIL
      PROCEDURE 12(b)(2) AND 12(b)(5), OR IN THE ALTERNATIVE, STAY

       PLEASE TAKE NOTICE that upon the Declaration of Carmine D. Boccuzzi, dated

November 13, 2020, the attached exhibits, the Declaration of Eliane Cristina Carvalho, dated

November 13, 2020, the Declaration of Pedro Igor De Lima Soares, dated November 13, 2020,

and the accompanying Memorandum of Law, Defendant Samarco Mineração S.A., by and

through the undersigned attorneys, will move this Court before the Honorable John P. Cronan,

U.S.D.J., at the Daniel P. Moynihan United States Courthouse located at 500 Pearl St., New

York, NY 10007, at a date and time to be determined by the Court for an order pursuant to

Federal Rule of Civil Procedure 12(b)(2) and 12(b)(5), dismissing this action, or in the

alternative, a stay of these proceedings, and for such other and further relief as the Court deems

appropriate. Pursuant to the Court’s order dated October 30, 2020, Plaintiff’s opposition papers,

if any, are due on December 1, 2020.
        Case 1:20-cv-08206-JPC Document 21 Filed 11/13/20 Page 2 of 2



 Dated: November 13, 2020
        New York, New York

                                                 Respectfully submitted,

                                                 /s/ Carmine D. Boccuzzi_ __________________
                                                 Carmine D. Boccuzzi
                                                 (cboccuzzi@cgsh.com)
                                                 Lisa Vicens
                                                 (evicens@cgsh.com)
                                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                 One Liberty Plaza
                                                 New York, New York 10006
                                                 T: 212-225-2000
                                                 F: 212-225-3999

                                                 Attorneys for Defendant Samarco Mineração S.A.


cc: Antonio Perez-Marquez Timothy Graulich
Matthew Cormack
DAVIS POLK & WARDWELL LLP




                                             2
